DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 20-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims were originally restricted and Applicant originally elected only claims directed to a method in a telephone interview on 11/13/2020. The newly submitted claims are not directed to the originally elected method but to a system and a bonding tray distinct from the method of generating data that would define a bonding tray.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
The amendment filed on 07/19/2022 have removed the subject matter lacking priority support and as such claim 1 and any claims depending from claim 1 will be provided with a priority date of 09/18/2019.
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. Applicant has argued that the new limitation of the lower jaw hinge axis being identified and rotated in not provided in the cited prior art. Applicant asserts that Schmidt creates a model of a patients “upper jaw and mandible”, however the mandible is the lower jaw. Thus there is teaching of identifying the hinge axis of the lower jaw as part of the hinge that makes up the interaction between the upper and lower jaw, see Fig. 10 of Schmidt. Further Tong does disclose that the turbos would be places on the teeth to prevent the teeth from colliding with the brackets on the opposing teeth and that these are placed and designed in a virtual model thus during their virtual design being rotated about an axis to tilt the teeth as needed for relative placement of the appliances. The prior art of Schmidt discloses the additional benefit of using anatomically related hinge axis as a virtual articulator such that “rotation centers approximate those of the patient” and that the lower jaw motion is capture to provide lower jaw rotation relative to the upper jaw. Upon further consideration the prior art of Gardner is no longer considered necessary to modify Tong et al. for the elements of the receiving of data, as Tong recited having the data it would require it to inherently have been received, and regarding the limitation of the positioning of the jaw to provide a sufficient clearance between teeth and the appliance, Tong recites the use of turbos to prevent teeth from colliding with brackets and thus would only be able to do so by providing in its planning the positioning of the jaw to have a clearance sufficient for that result. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows —
Step 1 - In regard to claims 1-4, 6, and 19  which are directed to a process of using a computer system with program instructions to design a bonding tray with the steps of: receiving data, manipulating the data, identifying a point in the data, adding data to the data to modifying a virtual model, and generating data defining a bonding tray  that would be possible to use for manufacturing the bonding tray which are all intended to operate on a generic computing device. The various dependent claims all add only additional data manipulation or generation steps. The method is within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
Step 2A —In regard to claims 1-4, 6, and 19, the claimed invention is directed to an abstract idea(MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The claimed inventions are directed to a mental process — concepts that are capable of being performed in the human mind or with paper and pencil— including observations, evaluations and judgements. More particularly the receiving data of a model of teeth, identifying a hinge axis of a lower jaw, placing of appliances and bite opening devices on the model to have a clearance and the generation of instructions for a manufacture are capable of being done mentally (a dentist views a patient’s dentition envisioning treatment and instructions within their mind or by use of pencil and paper and the generating could be done via paper and pencil, or by writing out a descriptive arrangement).
It is further noted that orthodontists have long practiced their trade/art of mentally determining the models of teeth and geometries of appliances to move teeth on the paths and instructions, the mental trade of information with a patient by talking and drawing—well before the advent of computers — and are most certainly capable of envisioning and mentally generating models, appliance geometries and instructions.
Step 2B — In regard to claims 1-4, 6, and 19, the claimed method steps are capable of being performed mentally and represent nothing more than concepts related to performing mental modeling steps which fall within the judicial exception. Implicit in the claimed invention is the intended use of a computing or data processing device, however, there is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method of modeling the patient anatomy with elements placed on it, determining an appliance geometry nor the generation of instructions for manufacturing improves the manner in which the processing unit operates. The mere recitation in the claims of the intention to operate a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception. The claims do not go beyond  general data manipulation based on mathematical algorithms with mental image generation and comparisons.
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101. The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article. The claims set forth instructions of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions. Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm which a person would use in a digital manner of paper and pencil. The claimed method thus falls with the judicial exception to patent eligible subject matter of an abstract idea without significantly more. See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 2020/0275996 A1) in view of Schmitt et al. (US 2007/0190481 A1).
Regarding claim 1, Tong discloses a method of using a computer with a processor with some memory and instructions the memory and executable by the processor (paragraph [0006] lines 1-10 disclosing a method of designing and 3D printing from a digital model a bonding tray, thus inherently requiring some computer with a processor, memory, and instructions to complete the digital modeling and designing) to perform:
receiving three dimensional model data relating at least to teeth and lower jaw of a person (Fig. 2B showing a computer model based on data relating to at least teeth and a lower jaw of a person, paragraph [0047] lines 3-5 disclosing the data is related to the lower teeth and Fig. 2b shows portion of the jaw, Figs. 1c-g and 2a,d showing portions of the jaw, thus including the lower jaw of 2b),
identifying a lower jaw in the three dimensional space using the 3d model data (Fig. 2b showing a lower jaw in the model data)
virtually placing at least one orthodontic appliance on digital models of a patient’s teeth (paragraph [0017] lines 1-8 disclosing the digital model having each of orthodontic brackets, bite turbos and orthodontic auxiliaries that have been virtually placed on the digital model of the patient’s teeth, paragraph [0018] disclosing the model of the teeth, which would include the presence of the appliances of brackets and auxiliaries, being digitally designed, thus disclosing the placement of brackets and turbos),
virtually rotating the lower jaw and upper jaw about an axis to provide a sufficient predetermined amount of clearance between teeth ([0005] lines 1-3 disclosing the bite turbos provide various functions for teeth movement, thus the designing of paragraph [0006] lines 4-5 would result in virtual/digital models rotating the jaws, upper and lower, and teeth to the desire clearance/movement to correct overbites, cross bites or sagittal corrections paragraph [0005] lines 10-13, paragraph [0035] lines 1-5 disclosing the turbos are providing a predetermined minimum thickness which would be a minimum thickness to prevent collisions of teeth with any placed brackets by reciting turbos and brackets thus requiring some degree of a preset distance to prevent such collisions when the patient bites down, the model with the upper and lower jaws would require some tilting of the related upper and lower jaws to position the bite turbos and brackets and thus being in a digital model would be rotated about some axis),
virtually placing of at least one bite opening device on the teeth so as to set a desired clearance between the teeth and prevent the appliance brackets from colliding (again the placement of turbos [0005] lines 1-3 disclosing the bite turbos provide various functions for teeth movement, thus the designing of paragraph [0006] lines 4-5 would result in virtual/digital models rotating jaws, upper and lower, and teeth to the desire clearance/movement to correct overbites, cross bites or sagittal corrections paragraph [0005] lines 10-13, paragraph [0017] lines 1-11 and [0018] lines 1-2 disclosing the designing of the turbos and their placement as being on digital 3D models. Further Applicant discloses the bite opening device as comprising a lingual bite blocks, build-ups, buttons, bite ramps, or bite turbos in paragraph [0002].  Tong discloses the cited element being bite turbos for the function claimed as being a buttons and bite turbos in paragraphs [0003], [0005], paragraph [0035] lines 1-5 disclosing that the placement of bite turbos is to create a space between teeth and prevent bracket collisions when a patient bites down, paragraph [0050] disclosing the tray having designed into it the placement locations, sizes, and shaped of each of the brackets, auxiliaries and bite turbos for optimal placement for efficient tooth movement, and that the size, shape, and amount of bite opening or functional correction may be programmed into the bite turbo design, thus having the desired minimum clearance to prevent collisions of the brackets and teeth),
	and generating data defining a bonding tray to fit over teeth, the bonding tray including a void (paragraph [0007] lines 1-4) corresponding to each bite opening device (paragraph [0006] lines 4-8) and the generated data defining the bonding tray to be used for manufacturing of the bonding tray by additive manufacturing (paragraph [0006] lines 4-5 disclosing 3D printing).
Tong discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose the step of identifying a hinge axis of the lower jaw in three dimensional space.
However, Schmitt discloses a method of using a computer with a processor, a memory and instructions stored in the memory and accessible/executable by the processor (paragraph [0099] all and [0100] all, disclosing a computer system with a processor and computer readable storage medium with a computer executable instructions)  to  receive data relating to teeth and the upper and lower jaws of a person (paragraph [0101] all) by radiography or cone-beam CT scan (paragraph [0006] all), and identifying a hinge axis of the upper and lower jaws in three dimensional space using the data relating to the teeth and jaws of a person (paragraph [0016] lines 1-14 determining a hinge axis being an “axis of rotation may include selecting points on or around articulating surface of the condyles of the CT image” thus the hinge axis of the upper and lower jaws) where the hinge axis is identified as being within a radius of the temporomandibular joint from a cone-beam CT scan (paragraph [0010] lines 1-24 disclosing the hinge is located with a radius of the condyles which are the rotation part of the TMJ, paragraph [0012] all) and that the lower jaw is virtually rotated about the identified hinge axis (paragraph [0012] all, Figs. 10, 14 showing the rotation of the lower jaw about its hinge axis, paragraph [0090] disclosing the user rotating the lower teeth and mandible/jaw of the virtual model about the axis).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the identifying of a hinge axis of the upper and lower jaws in 3D space including the hinge axis of the lower jaw and the rotating of the lower jaw as taught by Schmitt into the method of digitally designing as taught by Tong for the purpose of providing a replica of a patient’s anatomy to be analyzed and treated for disorders as taught by Schmitt (paragraph [0003] lines 1-3) which would be accurate to a high level of precision due to patient’s needs of accuracy when subsequent models for treatment are made from the digital models (paragraph [0056] lines 20-21). 
Regarding claim 2, Tong further discloses where each void is configured to be filled by a flowable or preformed bondable dental material to create separation of the dentition for orthodontic purposes (paragraph [0005] lines 3-5).
Regarding claim 3, Tong further discloses where each void is configured to configure the flowable or preformed bondable material to apply orthodontic vectors of force to the teeth by using masticatory forces (paragraph [0005] lines 1-5 and 10-13 bite turbos use biting force to move teeth to correct bite relationships).
Regarding claim 4, Tong/Schmitt as combine would cause any the masticatory forces to center around a hinge axis that approximates physiological rotation, translation or parafunctional activity of a temporomandibular joint (Tong paragraph [0005] lines 1-5 and 10-13 bite turbos use biting force to move teeth to correct bite relationships, that would be based on the axis of hinge from the model modified by Schmitt to include the accuracy of articulation between the jaws about the condyles).
Regarding claim 6, Tong further discloses where each void is configured to be filled with a biocompatible pre-formed Bite Opening Device fabricated via either additive or subtractive manufacturing, to be adhesively bonded to a tooth (paragraph [0005] all, paragraph [0038] lines 11-12 disclosing the turbos are to be loaded into the wells and the turbos would be a moldable material of adhesive to be placed in the mouth, thus additively loaded to adhesively bond a biocompatible opening device to a tooth).
Regarding claim 7, Tong further discloses where the method further comprises manufacturing the bonding tray using additive manufacturing based on the generated data defining the bonding tray (paragraph [0006] lines 4-5 disclosing the 3d printing of the bonding tray from digital data).
Regarding claim 8, Tong further discloses filling at least one void with a bondable dental material to create separation of the dentition for orthodontic purposes (paragraph [0005] lines 1-5 and 10-13 bite turbos use biting force to move teeth to correct bite relationships).
Regarding claim 9, Tong further discloses where the at least one void is configured to configure the bondable dental material to apply orthodontic vectors of force to the teeth by using masticatory forces (paragraph [0005] lines 1-5 and 10-13 bite turbos use biting force to move teeth to correct bite relationships).
Regarding claim 10, Tong/Schmitt as combine would cause any the masticatory forces to center around a hinge axis that approximates physiological rotation, translation or parafunctional activity of a temporomandibular joint (Tong paragraph [0005] lines 1-5 and 10-13 bite turbos use biting force to move teeth to correct bite relationships, that would be based on the axis of hinge from the model modified by Schmitt to include the accuracy of articulation between the jaws about the condyles).
Regarding claim 12, Tong further discloses where during manufacturing of the bonding tray, at least one void is filled with a biocompatible pre-formed Bite Opening Device, to be adhesively bonded to a tooth (paragraph [0005] all, paragraph [0038] lines 11-12 disclosing the turbos are to be loaded into the wells and the turbos would be a moldable material of adhesive to be placed in the mouth, thus additively loaded to adhesively bond a biocompatible opening device to a tooth).
	Regarding claim 19, Tong/Schmitt discloses method steps substantially identical to the instant application as discussed above but fails to explicitly disclose where the minimum clearance is 400 micrometers, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set the minimum clearance between the teeth and the orthodontic appliance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Tong disclosing that the range of opening is based on patient needs (Tong paragraph [0035] lines 2-5  disclosing the setting of distance between teeth and appliances to prevent collision would be optimized based on patient’s needs). Further the instant disclosure does not describe these parameters as contributing any unexpected results to the method and recites 400 micrometers as merely a frequent distance selected by doctor’s preferential choose level in paragraph [0030]. As such these parameters are deemed well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        11/10/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772